Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts on record, alone or in combination, do not teach or fairly suggest a memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks each including a plurality of pages; and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: in response to receiving a first write command from the host, determine a first physical address indicative of a physical storage location of the nonvolatile memory to which first write data associated with the first write command is to be written, and update an address translation table such that the first physical address is associated with a logical address of the first write data; and transfer the first write data from a write buffer in a memory of the host to the controller, and write the first write data to a write destination location in a first write destination block of the nonvolatile memory, which is designated by the first physical address, the controller is configured to start updating the address translation table before the transfer of the first write data is finished or before the write of the first write claims 1 and 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIAS MAMO/
Primary Examiner, Art Unit 2184